Citation Nr: 1812998	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-35 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a detached retina, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for supraventricular arrhythmia, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from October 1969 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

In written correspondence from January 2018, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of the appeal for the claim for service connection for a detached retina, supraventricular arrhythmia, and hypertension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for service connection for a detached retina, supraventricular arrhythmia, and hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Here, the Veteran submitted a written statement in January 2018 indicating that he wished to withdraw his current appeal for service connection for a detached retina, supraventricular arrhythmia, and hypertension.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim of service connection for a detached retina, supraventricular arrhythmia, and hypertension.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and the appeal is dismissed.


ORDER

The appeal for service connection for a detached retina, supraventricular arrhythmia, and hypertension is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


